IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,064


EX PARTE LARRY MIKE MATTHEWS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER W380-80563-01 IN THE 380TH JUDICIAL DISTRICT COURT 
COLLIN COUNTY



 Per Curiam.


O P I N I O N

 

	 This is a post-conviction application for writ of habeas corpus which was transmitted
to this Court by the clerk of the trial court pursuant to the provisions of Article 11.07, Section
3 of the Texas Code of Criminal Procedure. Ex Parte Young, 418 S.W.2d 824, 826 (Tex.
Crim. App. 1967).  Applicant was convicted of the offense of driving while intoxicated, and
punishment was assessed at twenty years confinement.  Applicant's conviction was affirmed
on appeal. Matthews v. State  No. 10-02-054-CR (Tex. App. --Waco, delivered January 15,
2003, pet. ref'd).
	Applicant contends, inter alia, that he has been denied credit for all time spent in jail,
pursuant to the instant conviction, from January 27, 2001, to May 11, 2001.  The trial court
finds that the Applicant was confined before trial pursuant to this cause continuously from
January 27, 2001, to May 11, 2001 -- a total of 106 days.  Further, the trial court finds that
on October 29, 2002, it entered a judgment nunc pro tunc increasing Applicant's pretrial
credit from zero to 49 days.  Consequently, the trial court finds that the Applicant is entitled
to an additional 57 days of credit on his sentence.  We agree. 
	Relief is granted, in part.  In cause number W380-80563-01 from the 380th District
Court of Collin County, the Texas Department of Criminal Justice is ordered to credit
Applicant an additional 57 days.  Applicant's other claims are denied. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, Paroles Division, and the Board of Pardons and Paroles.

DELIVERED: JANUARY 12, 2005
DO NOT PUBLISH